Citation Nr: 1008187	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06-03 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a mental disorder, including post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to August 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed acquired psychiatric 
disorders are not related to and did not have onset during 
active service, were not aggravated by service, and a 
psychosis was not manifest to a compensable degree within one 
year from discharge from service.

2.  The Veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A psychosis which manifests itself to a degree of 10 percent 
or more within one year from separation from active service 
may be service connected even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A.       
§§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Schizophrenia and schizoaffective disorder are forms of 
psychotic disorder.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9201-9211 (2002).

For PTSD, a "clear" diagnosis is no longer required.  
Rather, a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153. 
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.

A Veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.

The burden of proof is on the government to rebut the 
presumption of sound condition by showing that a disability 
existed prior to service, and if the government meets this 
requirement, by showing that the condition was not aggravated 
in service.  Vanerson v. West, 12 Vet. App. 254, 258 (1999); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003).

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

38 C.F.R. § 3.304 (b) also provides:

Only such conditions as are recorded in examination reports 
are to be considered as noted.  (1) History of pre service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception. Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should 
be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.

(3) Signed statements of veterans relating to the origin, or 
incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.

Additionally 38 C.F.R. § 3.303(c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303(c).

The Veteran seeks service connection for a mental condition 
that he claims was either incurred in or aggravated by active 
service.  The Veteran has asserted in several written 
statements that the psychiatric disability existed prior to 
service.  The Veteran's claim has referenced a mental 
disability, PTSD and paranoid schizophrenia; therefore, the 
Board has considered whether the Veteran is entitled to 
service connection for an acquired psychiatric disability, to 
include schizophrenia, and PTSD.

The Board has reviewed the service treatment records (STRs).  
The STRs include the entrance examination and separation 
examination.  The entrance examination, dated October 1975, 
fails to show a pre-existing psychiatric disability.  The 
examining physician noted that the Veteran did not have a 
psychiatric disability.   The Report of Medical History 
(RMH), also dated October 1975, fails to show that the 
Veteran had a psychiatric disability at entrance to service.  
Specifically, the Veteran indicated on his RMH that he was in 
good health and that he did not have, or have a history of, 
depression, excessive worry, loss of memory, or nervous 
trouble.  He further indicated that he had not been treated 
for a mental condition, providing evidence against his own 
claim that the Board finds highly probative for reasons that 
will be clear below.

The Veteran claims that he was discharged from service due to 
a mental condition; however, the STRs fail to show that the 
Veteran was treated at any time during service for a 
psychiatric disability, to include schizophrenia and PTSD.  
The separation examination, dated July 1976, indicates that 
the Veteran did not have a psychiatric disability.  The July 
1976 RMH shows that the Veteran again reported being in good 
health and that he did not have or have a history of 
depression, excessive worry, loss of memory, or nervous 
trouble.  He further indicated that he had not been treated 
for a mental condition.

The Board also reviewed the Veteran's service personnel 
record and found that the Veteran was granted a general 
discharge under honorable conditions due to his failure to 
maintain acceptable standards for retention.  Specifically, 
it was found that the Veteran lacked the ability to adapt to 
military life and that counseling failed to help.

Medical records subsequent to service include VA outpatient 
treatment records; private treatment records from W.S. 
Hospital, G.S. Hospital, and P.S. Hospital; and Social 
Security Administration (SSA) records.

VA treatment records show that the Veteran has been treated 
for paranoid schizophrenia; psychosis, NOS; panic attacks; 
anxiety; and depression.  A January 2004 record shows that 
the Veteran did not have PTSD symptoms.  A record dated April 
2008 also states that the Veteran's PTSD testing was 
negative.  A record dated November 2003 shows that the 
Veteran reported having difficulty with his mental illness 
while in the service but that he could not recall seeking 
treatment during service. 

None of the VA treatment records relate the Veteran's 
psychiatric disabilities to his active service, weighing 
against the Veteran's claim for service connection.

Treatment records from W.S. Hospital, P.S. Hospital, and G.S. 
Hospital show that the Veteran was treated for acquired 
psychiatric disabilities from 1999 thru 2003.  SSA records 
indicate that the Veteran was admitted at P.S. Hospital in 
June 1999 for his first psychotic break and transferred to 
W.S. Hospital for treatment.  The Veteran was hospitalized 
again at P.S. Hospital only two days after his discharge from 
W.S. Hospital.  None of the SSA or private treatment records 
indicates the etiology of the Veteran's psychiatric 
disability or links the disabilities to his active service, 
weighing against the service connection claim.  Further, none 
of the private treatment records or SSA records shows that 
the Veteran (at that time) attributed his conditions to his 
active service, further weighing against his claim.

First, the Board notes that the Veteran does not have a 
diagnosis of PTSD; therefore, service connection for PTSD is 
denied.  Regarding the claim for service connection for an 
acquired psychiatric disability other than PTSD, the Board 
has considered the Veteran's statements, including his 
assertions that his psychiatric conditions are due to 
incidents prior to and during service; however, the evidence 
fails to support the his claims.  The STRs and service 
personnel file are negative for any indication of a 
psychiatric disorder or treatment for such disorder during 
service.  Records subsequent to service fail to show 
treatment or diagnosis of a psychiatric disorder within one 
year of service.  The Veteran separated from service in 1976, 
yet the first indication of a psychiatric disorder is dated 
1999, approximately 23 years after separation from service, 
weighing against the claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service- connection is warranted, including a lengthy 
period of absence of complaints).

Further, with regard to the Veteran's statements, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran's paranoid 
schizophrenia, anxiety, and other psychiatric disorders noted 
herein are not conditions that are unique and readily 
identifiable by lay persons.  The conditions cannot be 
readily observed; thus they are not capable of lay 
observation.  Further, the Veteran alleges that his 
psychiatric disabilities manifested prior to and during 
service; however, he did not report his beliefs to medical 
personnel until November 2003.  Medical records from 1999 to 
2003 are silent for any mention of service or onset of the 
disabilities prior to or during active service, weighing 
against the Veteran's claim.  Accordingly, the Board finds 
that the Veteran's statements are not sufficient to establish 
service connection for an acquired psychiatric disorder based 
upon continuity of symptomatology as other evidence in this 
case clearly indicates that this condition(s) has not existed 
since service, including the service treatment records and 
statements from the Veteran in service.

In sum, the Board finds that service and post-service 
treatment records provide evidence against the claim, 
outweighing the Veteran's statements of a problem since 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against his service connection claims for 
an acquired psychiatric disability, to include paranoid 
schizophrenia and PTSD.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also requires VA to 
provide notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also provided a PTSD questionnaire 
to assist him in developing his claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not required because the 
STRs and service personnel records failed to show any 
indication of a diagnosis or treatment of a psychiatric 
disorder in service (point two is not met).  Further, 
treatment records subsequent to service fail to indicate that 
the Veteran's psychiatric disorder is in any way related to 
the Veteran's active service (point three is also not met).  

The Board considered the Veteran's statements regarding his 
psychiatric disability and its relation to service; however, 
as noted above, the psychiatric disability is medical in 
nature and cannot be readily observed; thus the statements 
are not credible for service connection purposes.  Further, 
his current statements of a problem since service are 
outweighed by his past statements in the service treatment 
records that provide evidence against this current assertion.

Accordingly, the Board finds that there is no credible 
evidence indicating or hinting that the Veteran's psychiatric 
disability is related to service other than the Veteran's 
statements, which are outweighed by evidence cited above; 
therefore, a VA examination is not warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, private treatment records, and SSA records.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


